ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed before March 16, 2013, is being examined under the first inventor to invent provisions of the AIA .

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This action is responsive to communications:  The application filed 10/13/2016, a reissue of application 13/511,363 (issued 10/14/2014 as US Pat 8,861,495 to Kim et al), and the Amendment of 10/5/2021.

Claims 1-11 were initially pending in the application.  A preliminary amendment was filed concurrently with the application on 10/13/2016 amending claim 1 and adding independent claim 12. By way of a further amendments, claims 3-11 are canceled and claims 14, 15, 18, 19, 22, 23, and 26-29 are added. Claims 1, 2, 14, 15, 18, 19, 22, 23, and 26-29 are pending.



Response to Amendment
The Amendment of 3/10/2022 will not be entered as it raises new issues that require further consideration and/or search. These issues are the changes to claims 18 and 22 changing “circuitry” to “a computer-readable recording media, wherein the computer-readable recording media stores program instructions which are configured to…”.
Further, the amendment does not provide a proper statement of support for the previous changes to the claims as required in previous Office actions. Patent Owner’s original statement filed with the reissue application, stating that the changes to the claims is found in paragraphs [0004] and [0110], was noted by the Examiner in the first Office action as insufficient as it is not in reference to the issued patent, which is not listed in numbered paragraph form; further, the portions of the disclosure which correspond to such citations in the original application are insufficient, as there is no paragraph [0110], and paragraph [0004] is a generic summary of the invention. 
In his Response to the first Office action, Patent Owner failed to provide any statement of support with his amendment. 
Here, Patent Owner provides a statement only towards changes made now vis the previous claims, and thus previous changes do not have a statement of support on file which corresponds thereto.
Thus the Amendment is not entered.
Further, the Examiner notes further that the claims still stand rejected under 35 USC 251 over an improper Declaration.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,861,495 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:	/JOSEPH R POKRZYWA/                      Primary Examiner, Art Unit 3992                                                                                                                                                                                  

/M.F/Supervisory Patent Examiner, Art Unit 3992